Citation Nr: 0316550	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  00-20 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel




INTRODUCTION

The veteran had active military service from February 1963 to 
November 1964.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  38 C.F.R. § 20.900(c) (2002).  

In a VA Form 9 dated in October 2000 and a document dated in 
August 2002, the veteran indicated that he wanted a hearing 
before a member of the Board at the RO.  He was scheduled for 
travel board hearing in November 2002; however, he failed to 
appear for that hearing.  Therefore, the Board will 
adjudicate this matter based on the evidence of record.  


FINDING OF FACT

1.  The veteran was not a combat veteran.

2.  The medical evidence does not reflect a diagnosis of 
PTSD.  


CONCLUSION OF LAW

Post traumatic stress disorder was neither incurred in nor 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5102, 5103, 5103A, 5107 (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 
2002).  Such duties entail notifying claimants of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 C.F.R. § 
3.150(a) (2002).  The appellant filed for compensation and 
pension for service connection for PTSD in August 1997.  
Thus, there is no issue as to the provision of a form or 
completion of an application.  

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and must tell him what 
evidence VA will obtain and what is his responsibility to 
provide.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In September 1997, VA notified that the veteran 
that his application had been received.  In addition, the 
veteran was informed of the evidence that he needed to 
support his claim.  He was asked to provide the following:  
(1) the identification of the unit in which he was assigned 
at the time of the stressful incident(s); (2) a description 
of special duty assignments; (3) a description of the 
stressful incident(s) to include names and other identifying 
information concerning any other individuals involved; (4) a 
list of any medals, decorations, or commendations that he 
might have received; (5) indicate whether he was wounded as a 
result of enemy action; (6) indicate whether he was a 
prisoner of war (and to furnish the inclusive dates of 
confinement); (7) provide in detail how his present nervous 
condition affects his daily activities; (8) provide the 
specific dates and places where he received treatment for any 
nervous condition since the date of separation from service.  
The veteran was provided a copy of the December 1997 rating 
action, which denied his claim, and which summarized the 
evidence then of record.  In March 1998, VA contacted the 
veteran and informed him that there was no record of his 
claimed period of service from 1966 to 1969; he was asked to 
provide a copy of his Form DD 214 for service for that period 
of time.  In addition, VA informed the veteran that it had 
asked the Navy to search for additional service medical 
records, to send a copy of his entire personnel record, and 
to verify the veteran's claimed POW status.  The September 
2000 statement of the case identified the evidence then of 
record and the regulations pertinent to the veteran's claim.  
Therein, VA also informed the veteran of its responsibilities 
and duty to assist the veteran in developing his claim.  
Specifically, VA indicated that it would request, directly 
from the source, existing evidence that is either in the 
custody of military authorities or maintained by another 
Federal Agency and attempt to obtain records maintained by 
State or local governmental authorities and medical, 
employment, or other non-government records pertinent to the 
claim.  VA has discharged its duty to notify the claimant of 
the evidence and information necessary to substantiate his 
claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. § 
3.159(c), (d) (2002).  Such assistance includes making every 
reasonable effort to obtain relevant records (including 
private medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  38 
U.S.C.A. § 5103A(b) and (c) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  All service medical and personnel 
records, VA medical records, and Social Security 
Administration records pertinent to the claim have been 
obtained and associated with the file.  VA has discharged its 
duty to assist in obtaining evidence to substantiate the 
claim.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. § 
3.159(c)(4) (2002).  In this matter, the veteran has 
requested a VA PTSD examination.  However, the VCAA does not 
mandate an examination or opinion in cases where such would 
not change the outcome of the claim.  In this matter, the 
veteran has been treated at VA facilities for psychological 
and emotional problems where he has alleged stressors, 
combat, and prisoner of war (POW) experience during his 
service in Vietnam, and no diagnosis of PTSD was entered.  
More importantly, the evidence, as discussed below, 
establishes that the veteran's stressors are not credible.  
Thus, a VA medical opinion in this matter would not change 
the outcome of this matter and is, thus, not warranted.  

There is no indication in the claims file that evidence 
exists that VA sought unsuccessfully.  Consequently, this 
case does not trigger VA's duty to notify the appellant of a 
failure to obtain evidence from any source.  38 U.S.C.A. 
§ 5103A(b)(2) (West Supp. 2002); 38 C.F.R. § 3.159(e) (2002).

The Board sees no areas in which further development may be 
fruitful.  The requirements of the VCAA have been 
substantially met by the RO, and there would be no possible 
benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.



II.  PTSD

The veteran asserts that he developed PTSD as a result of 
service.  In support thereof, the veteran asserts that he was 
a prisoner of war from November 1966 to December 1969.  He 
states that he incurred extensive harm while serving in a 
Vietnam reserve patrol boat from 1966 to 1969.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD, (2) medical evidence establishing a link 
between current symptoms and an in-service stressor, and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2002).

The veteran does not meet the first prong of the criteria for 
service connection for PTSD.  Although he claims to have 
PTSD, the medical evidence does not provide such a diagnosis.  
The veteran's service medical records dated in October 1964 
reflect that the veteran reported a history of nervousness.  
At the conclusion of a mental status evaluation, the veteran 
was diagnosed as having a personality disorder, passive 
aggressive type.  

Post service medical records reflect that the veteran has 
been seen for a number emotional and psychological disorders 
beginning in 1985.  At a VA examination in January 1992, the 
veteran reported that he served from 1964 to 1965 (the 
examiner noted confusion about the dates), that he was on a 
riverboat that patrolled the Delta River, and that he was in 
combat.  Although the veteran reported combat involvement, 
the veteran was diagnosed as having Axis I-chronic 
alcoholism; Axis II personality disorder; Axis III physical 
impairment-old serious head injury.  His stressors were 
identified as headaches and concern about his mother.  
Likewise, an undated VA Diagnostic Summary shows that the 
veteran reported that he was a POW during the Vietnam 
conflict (which the examiner noted was unconfirmed).  The 
diagnostic impression included Axis I alcohol dependence.  
Other diagnoses include depression, anxiety, and 
schizophrenia.  In the absence of diagnosis of PTSD, service 
connection for PTSD is not warranted.  In Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992), the Court noted that, 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability. . . .  In the absence of proof 
of a present disability there can be no valid claim."  
(Citation omitted; emphasis in original.)  

In that the veteran does not have a diagnosis of PTSD, the 
Board is not obligated to reach the issue regarding the 
credibility of the veteran's stressors.  In any event, the 
veteran has not asserted credible stressors.  

The Court set forth the analytical framework and line of 
reasoning for determining whether a veteran was exposed to a 
recognizable stressor during service, which, as discussed 
above, is an essential element in a claim for service 
connection for PTSD.  See Zarycki v. Brown, 6 Vet. App. 91 
(1993).  In Zarycki, it was noted that, under 38 U.S.C.A. 
§ 1154(b), 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a cognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" may 
be made by considering military citations that expressly 
denote as much.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

The veteran's assertion that he was involved in combat, that 
he was a prisoner of war, and that he served in Vietnam from 
1966 to 1969 is all controverted by the credible evidence of 
record, i.e., service department personnel records.  His 
service personnel records including his Form DD 214 reflect 
that the veteran did not receive any decorations or medals.  
Furthermore, the veteran's personnel records file presents 
strong and uncontroverted evidence that the veteran has 
knowingly filed several false statements in connection with 
his claim for VA benefits.

The veteran identified his stressors in statements dated in 
August 1997 and October 2000.  The first of these statements 
was certified as true and correct, under penalty of fine or 
imprisonment for the willful submission of any statement or 
evidence of a material fact, knowing that it was false.  The 
veteran stated that he served on a patrol boat in Vietnam 
from 1966 to 1969 and that he was a prisoner of war from 
November 27, 1966 to December or November of 1969, when he 
escaped.  He said he then spent nine months in a hospital in 
Hawaii.  He further stated that his service records were 
destroyed in a fire at St. Louis, Missouri in 1973.  He said 
that he had been discharged in November 1963 and re-enlisted 
in October 1965, volunteering for patrol boat duty in 
Vietnam.  In another statement filed in October 2000, the 
veteran stated that he served 10 1/2 months on a patrol boat in 
Vietnam and was captured when his patrol boat was blown up.  
He attested to various stressors and claimed that his ex-wife 
stole his medals and papers.

Although the veteran apparently believed that none of his 
personnel records would be available, the RO obtained his 
service personnel records.  The veteran's personnel records 
reflect that he served in the Navy from February 1963 to 
November 1964.  He was not recommended for reenlistment and 
was discharged under honorable conditions, with a bar to re-
enlistment.  Furthermore, his service personnel records 
contain copies of several letters or forms filed by the 
veteran, and responses by the Navy or National Personnel 
Records Center (NPRC), showing attempts by the veteran to 
have his separation code changed so he could re-enlist.  
Although his first application is not of record, a memorandum 
from the Chief of Naval Personnel in response to the 
veteran's application for reenlistment dated in September 
1965 shows that the Administrative Board of Review 
recommended that reenlistment not be authorized.  

There is also a letter dated in June 1969, in which he 
attempted to get his discharge code changed so he could re-
enlist.  The veteran noted that he was discharged in November 
1964.  The Board notes that the veteran was, in fact, trying 
to get his discharge upgraded at a time (June 1969) when he 
certified to VA that he was a prisoner of war.  

There is also of record an application for correction of 
military or naval record dated January 27, 1981, in which the 
veteran requested that his discharge code be changed, and a 
letter from the National Personnel Records Center (NPRC) 
dated in March 1981, in which he was advised that the 
reenlistment code was properly assigned at the time of his 
separation.  He was advised of the procedure to follow in 
order to apply for reenlistment authorization.  In November 
1981, the veteran again wrote to request a change in his 
discharge code, and the NPRC again advised him that it could 
not change his discharge code.

There is also a partial copy of a letter dated January 1983 
in which the veteran was told that the Board for Correction 
of Naval Records would not take favorable action on his 
request for change in his discharge code.  Thus, the credible 
evidence of record preponderates against finding that the 
veteran served in the military from 1966 to 1969.  His 
assertions, therefore, that he served in Vietnam, was on 
combat patrols, or was a prisoner of war are not only 
inherently incredible, but reflect a knowing certification of 
false information in an effort to obtain monetary 
compensation from the Government.  

Based on the foregoing, the claim for service connection for 
PTSD fails on the basis that all three elements required for 
such a showing under 38 C.F.R. § 3.304(f), have not been met.  
The veteran does not have PTSD, and the preponderance of the 
evidence is therefore against his claim.  The appeal must be 
denied.  38 U.S.C.A. § 5107(b) (West Supp. 2002); 38 C.F.R. § 
3.102; Gilbert v.Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Entitlement to service connection for PTSD is denied.  



		
	MARJORIE A. AUER
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

